      Case 4:20-cv-01631 Document 1 Filed on 05/08/20 in TXSD Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

ADAN SALMERON,                             §
    Plaintiff,

V.                                         §      CIVIL ACTION NO. 4:20-cv-1631

TEXAS FURNACE, LLC, ALLSTYLE
COIL COMPANY I, INC. and LENDELL
MARTIN,
      Defendants.                §                JURY DEMANDED


                          PLAINTIFF’S ORIGINAL COMPLAINT

                                    Summary of Lawsuit

       Texas Furnace, LLC, AllStyle Coil Company I, Inc., and their owner Lendell Martin

(“Defendants”) operate pursuant to a business plan that includes paying a non-exempt hourly

employee like the Plaintiff the same hourly rate for all hours worked but not the overtime

premium required by law for hours worked over 40. Defendants’ refusal to pay the overtime

premium required by law allows them to gain an unfair advantage over their competitors who

follow the law. Defendants’ illegal scheme also involved working and paying Plaintiff through

two different companies in order to avoid paying legally mandated overtime. In this case,

Defendants hired Plaintiff Adan Salmeron as an hourly employee, worked Mr. Salmeron more

than 40 hours per week, and then failed to pay him legally required overtime. Mr. Salmeron

brings this lawsuit against Defendants to recover unpaid overtime as allowed by the Fair Labor

Standards Act (“FLSA”).

                                  Facts Supporting Relief

       1.     Texas Furnace and AllStyle Coil are heating, ventilation, and air conditioning
         Case 4:20-cv-01631 Document 1 Filed on 05/08/20 in TXSD Page 2 of 6



products manufacturers and distributors. The companies have a vast product line including gas

furnaces, condensers, air conditioners, and microchannel and evaporator coils. Both companies

provide online product purchase and registration services and provide the goods they

manufacture to companies across the United States.

         2.    AllStyle Coil and Texas Furnace have a manufacturing space that is over 500,000

square feet, making them the largest independent coil manufacturers in the United States.

         3.    Both companies are owned and operated by Lendell Martin.            Mr. Martin is

intimately involved in the day-to-day operations of the company, sets employee pay rates, and

supervises the individuals working in the company. Mr. Martin also requires employees to

monitor and report their time and any breaks. Mr. Martin monitors the time entries and makes

payroll and other employment decisions based upon that information.

         4.    Mr. Salmeron worked for Defendants as a non-exempt worker from January 7,

2002 until October 21, 2019. Salmeron’s duties included, but were not limited to, fabricating

AC unit parts and securing the company after hours as assigned by the Defendants.

         5.    Following a work week in the factory manufacturing AC unit parts and other

duties, for which he was paid on an hourly basis, Defendants then required Mr. Salmeron to

serve as a security guard for the facility during the weekend, for which he was paid on a day-rate

basis.

         6.    The companies kept track of Mr. Salmeron’s hours, but do not aggregate the

hours to determine the proper number of hours worked during any given work week. In addition,

Mr. Salmeron was not paid for all the hours he worked in the factory on an hourly basis (“off-

the-clock” time).

         7.    Mr. Salmeron was paid separately by the companies. AllStyle Coil withheld taxes




                                               2
      Case 4:20-cv-01631 Document 1 Filed on 05/08/20 in TXSD Page 3 of 6



as required by law for an employee, but Texas Furnace did not. AllStyle Coil generated a W-2

form for Mr. Salmeron, but Texas Furnace provided a 1099.         Neither company pays Mr.

Salmeron an overtime premium for hours over 40.

       8.      The Defendants have an arrangement to share Mr. Salmeron’s services.

       9.      Mr. Salmeron’s employment and work acts directly in the interest of all three

employers. Mr. Salmeron works in manufacturing during the week which directly benefits both

AllStyle Coil and Texas Furnace. During the weekend, Mr. Salmeron safeguards the property

and protects both of the businesses.

       10.     Both companies share control of Mr. Salmeron and both companies are under the

control of Defendant Martin.

       11.     During the time he worked for the Defendants, Salmeron regularly worked in

excess of 40 hours per week.

       12.     Defendants paid Salmeron on an hourly basis for some of his work, on a day-rate

basis for some, and not at all for some. Defendants did not pay Salmeron an overtime premium

for any of the hours he worked in excess of 40 in a workweek.

                            Allegations Regarding FLSA Coverage

       13.     Defendants are covered by and subject to the overtime requirements of the FLSA.

       14.     During each of the three years prior to this complaint being filed, Defendants

were an enterprise engaged in interstate commerce, operating on interstate highways, purchasing

materials through commerce, transporting materials through commerce and on the interstate

highways, manufacturing products from raw materials obtained in interstate commerce,

conducting transactions through commerce, including the use of credit cards, phones and/or cell

phones, electronic mail and the Internet.




                                              3
      Case 4:20-cv-01631 Document 1 Filed on 05/08/20 in TXSD Page 4 of 6



          15.   During each of the three years prior to this complaint being filed, Defendants

regularly owned and operated businesses engaged in commerce or in the production of goods for

commerce as defined by §3(r) and 3(s) of the Fair Labor Standards Act, 29 U.S.C. §203(r) and

203(s).

          16.   During each of the three years prior to this complaint being filed, Defendants

conducted sufficient business to exceed an annual gross volume of sales of at least $500,000

(exclusive of excise taxes) based upon the volume of business.

          17.   During each of the three years prior to this complaint being filed, Defendants’

employees used goods, tools, equipment or materials that traveled in interstate commerce; that is,

goods, tools, equipment or materials that were grown, made or manufactured outside the state of

Texas.

                                        Plaintiff’s Claims

          18.   Defendants were legally required to pay Mr. Salmeron overtime pay for all hours

that he worked for Defendants in excess of 40 in any workweek.

          19.   Mr. Salmeron worked over 40 hours in most of the workweeks that he worked for

Defendants.

          20.   Defendants did not pay Mr. Salmeron time-and-a-half for any of the overtime

hours that he worked for the Defendants. Defendants’ underpayment of the Plaintiff, often

referred to as “wage theft,” allowed Defendants to gain an unfair advantage in the marketplace as

compared to other businesses that pay their employees all of the money required by law.

          21.   The Defendants knowingly, willfully, or with reckless disregard carried out their

illegal pattern or practice regarding overtime compensation with respect to the Plaintiff. Such

practice is a clear violation of the FLSA.




                                                4
        Case 4:20-cv-01631 Document 1 Filed on 05/08/20 in TXSD Page 5 of 6



                                         Cause of Action

                 Violation of the FLSA – Failure to Pay Overtime Wages Owed

        22.     Defendants violated the FLSA by failing to pay Mr. Salmeron overtime pay for

hours worked over 40 per workweek.

        23.     Mr. Salmeron has suffered damages as a direct result of Defendants’ illegal

actions.

        24.     Defendants are liable to Plaintiff for unpaid overtime compensation, liquidated

damages, attorney’s fees and costs of Court under the FLSA, for the three-year period preceding

the filing of this lawsuit.

                              Defendant, Jurisdiction, and Venue

        25.     Defendant Texas Furnace, LLC is a Texas limited liability company and an

“employer” as defined by the FLSA. This Defendant may be served through its registered agent,

Roger D. Martin, at 7037 Brittmore, Houston, Texas 77041, or wherever he may be found.

        26.     Defendant AllStyle Coil Company I, Inc. is a Texas corporation and an

“employer” as defined by the FLSA. This Defendant may be served through its registered agent,

Lendell Martin, at 7037 Brittmore, Houston, Texas 77041, or wherever he may be found.

        27.     Defendant Lendell Martin may be served at 7235 Hillcroft, Houston, Texas

77081, or wherever he may be found.

        28.     This Court has federal question jurisdiction under the FLSA, and venue is proper

pursuant to 28 U.S.C. § 1391(b), as Defendants and Plaintiff transacted business within this

judicial district, and the events underlying this complaint occurred within this judicial district as

well.




                                                 5
     Case 4:20-cv-01631 Document 1 Filed on 05/08/20 in TXSD Page 6 of 6



                                      Demand for Jury

      29.    Plaintiff demands a trial by jury.

                                      Prayer for Relief

      WHEREFORE, Plaintiff demands:

      1.    Judgment against Defendants for an amount equal to Plaintiff’s unpaid overtime
            wages at the applicable rate;
      2.    An equal amount to the overtime wage damages as liquidated damages;
      3.    Judgment against Defendants that their violations of the FLSA were willful;
      4.    To the extent that liquidated damages are not awarded, an award of prejudgment
            interest;
      5.    All costs and attorney’s fees incurred prosecuting these claims;
      6.    For such further relief as the Court deems just and equitable.

                                            Respectfully Submitted,
                                            THE BUENKER LAW FIRM

                                            /s/ Josef F. Buenker
                                            Josef F. Buenker
                                            TBA No. 03316860
                                            jbuenker@buenkerlaw.com
                                            2060 North Loop West, Suite 215
                                            Houston, Texas 77018
                                            713-868-3388 Telephone
                                            713-683-9940 Facsimile
                                            ATTORNEY-IN-CHARGE FOR
                                            PLAINTIFF ADAN SALMERON

OF COUNSEL:
Thomas H. Padgett, Jr.
TBA No. 15405420
tpadgettlaw@gmail.com
Vijay Pattisapu
TBA No. 24083633
S.D. Tex. No. 1829615
vijay@buenkerlaw.com
THE BUENKER LAW FIRM
2060 North Loop West, Suite 215
Houston, Texas 77018
713-868-3388 Telephone
713-683-9940 Facsimile
ATTORNEYS FOR PLAINTIFF
ADAN SALMERON



                                                  6
